Name: Commission Decision No 979/2002/ECSC of 3 June 2002 amending Commission Decision No 1758/2000/ECSC imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of non-alloy steel originating in the People's Republic of China, India and Romania, and withdrawing an undertaking with regard to certain exporters in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  Europe;  competition;  iron, steel and other metal industries;  trade;  technology and technical regulations
 Date Published: 2002-06-08

 Avis juridique important|32002S0979Commission Decision No 979/2002/ECSC of 3 June 2002 amending Commission Decision No 1758/2000/ECSC imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of non-alloy steel originating in the People's Republic of China, India and Romania, and withdrawing an undertaking with regard to certain exporters in Romania Official Journal L 150 , 08/06/2002 P. 0036 - 0037Commission Decision No 979/2002/ECSCof 3 June 2002amending Commission Decision No 1758/2000/ECSC imposing a definitive anti-dumping duty on imports of certain hot-rolled flat products of non-alloy steel originating in the People's Republic of China, India and Romania, and withdrawing an undertaking with regard to certain exporters in RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to Commission Decision No 2277/96/ECSC of 28 November 1996 on protection against dumped imports from countries not members of the European Coal and Steel Community(1) (the Basic Decision) as last amended by Decision No 435/2001/ECSC,(2) and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) Following an investigation initiated by means of a notice published in the Official Journal of the European Communities,(3) the Commission, by Decision No 1758/2000/ECSC,(4) imposed definitive anti-dumping duties on imports of certain hot-rolled flat products of non-alloy steel originating in the People's Republic of China, India and Romania, accepted an undertaking with regard to certain exporters in India and Romania and collected definitively the provisional duties imposed.(2) The undertaking of the Romanian companies constitutes a joint undertaking, signed by Sidex SA, the exporting producer, and co-signed by 10 traders, selling only the product concerned being produced by Sidex SA.B. VOLUNTARY WITHDRAWAL OF THE UNDERTAKING(3) The Commission has been informed that the Romanian company Sidex SA has been acquired by the LNM Group and changed its name into Ispat Sidex SA. Ispat-Sidex SA advised the Commission that it wishes to withdraw the undertaking formerly signed by Sidex SA. Due to the collective character of the undertaking, this entails the withdrawal of the undertaking in respect of the co-signatories as well. Accordingly, the name of Sidex SA should be deleted from the list of companies whose products are exempted from the anti-dumping duty pursuant to Article 1(3) of Decision No 1758/2000/ECSC and the names of Sidex SA and its co-signatories Sidex Trading SRL, Metalexportimport SA, Metanef SA, Metagrimex Business Group SA, Uzinsider SA, Uzinexport SA, Shiral Trading Impex SRL, Metaltrade International '97 SRL, Romilexim Trading Limited SRL and Metal SA should be deleted from the list of companies from which undertakings were accepted in Article 2(1) of Decision No 1758/2000/ECSC,HAS ADOPTED THIS DECISION:Article 1The undertakings offered by the following companies and accepted by Decision No 1758/2000/ECSC in connection with this anti-dumping proceeding are hereby withdrawn: ">TABLE>"Article 2Article 1(3) of Decision No 1758/2000/ECSC is replaced by the following: "3. The duties shall not apply to imports of the product concerned, manufactured by Steel Authority of India Ltd and originating in India, when the goods are directly exported (i.e. shipped and invoiced) by that company to the importer in the Community and provided that the conditions of Article 2(2) are fulfilled."Article 3In Article 2(1) of Decision No 1758/2000/ECSC, the table is replaced by the following: ">TABLE>"Article 4This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 308, 29.11.1996, p. 11.(2) OJ L 63, 3.3.2001, p. 14.(3) OJ C 133, 13.5.1999, p. 17.(4) OJ L 202, 10.8.2000, p. 21.